230 Kan. 277 (1981)
634 P.2d 1071
WANDA L. ATKINSON, Appellee,
v.
ORKIN EXTERMINATING COMPANY, INC., Appellant.
No. 51,942
Supreme Court of Kansas.
Opinion filed October 23, 1981.
Christopher B. Bacon, of Lowe, Terry & Roberts, of Olathe, argued the cause and was on the brief for the appellant.
Timothy V. Pickell, of Wallace, Sanders, Austin, Brown & Enochs, of Overland Park, argued the cause and Richard T. Meeker, of the same firm, was with him on the brief for the appellee.
The opinion of the court was delivered by
HERD, J.:
We have carefully considered and reviewed the briefs, the arguments, and the record in this case, and we conclude the Court of Appeals was correct. We therefore adopt the opinion of the Court of Appeals, Atkinson v. Orkin Exterminating Co., 5 Kan. App. 2d 739, 625 P.2d 505 (1981), affirming in part and reversing in part the trial court, and remand the case to the trial court with instructions for trial of the punitive damages issue.
SCHROEDER, C.J., dissenting.